Citation Nr: 0940907	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-20 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1951 to 
December 1955, to include service in Korea.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.

The Board remanded this case in August 2008 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board initially observes that the Veteran filed a claim 
for service connection for PTSD; however, in light of Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), and the evidence 
discussed below, the Board has restated the issue on appeal 
as entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  

The Board notes that the Veteran's treatment records reflect 
multiple diagnoses of major depression disorder.  VA 
treatment records from 2000 to 2003 reflect diagnoses of 
major depression and generalized anxiety disorder and a 
history of major depression.  An October 2004 VA treatment 
record shows the Veteran appeared to be exhibiting symptoms 
of depression.  In recounting the Veteran's history, the 
examiner noted that he denied a history of violence, but 
reported experiencing agitation post war.  VA treatment 
records from 2005 and 2006 indicate treatment for depression 
and PTSD symptoms.  A December 2006 private hospital record 
shows the Veteran with a diagnosis of depression.  A May 2007 
VA psychotherapist opined that the Veteran has PTSD due to 
his Korean War service, however there is no detail provided 
and no explanation of the diagnosis.  The Veteran has also 
contended that he has suffered from symptoms such as an 
inability to adjust or relax, sleep or trust others, anger 
and anxiety since exit from service.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) the Court of Appeals for Veterans Claims (Court) 
indicated that it had jurisdiction to remand to the Board any 
matters that were reasonably raised below that the Board 
should have decided, with regard to a claim properly before 
the Court, but failed to do so.  The Court went on to 
indicate that a claim for benefits based on PTSD encompassed 
benefits based on an anxiety disorder and (or) a schizoid 
disorder because the evidence developed during the processing 
of the claim indicated that the symptoms for which that 
Veteran was seeking VA benefits may have been caused by an 
anxiety and (or) schizoid disorder.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Though the Veteran was not diagnosed with a psychiatric 
disorder while in service, "the fact that a condition was 
not diagnosed cannot, by itself, serve to rebut a subsequent 
expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 
516 (1991).  His VA treatment records and private treatment 
records dating from 2000 to present reflect varying diagnoses 
of depression, anxiety disorder and PTSD.  The Veteran is 
competent to attest that he has experienced symptoms 
including an inability to adjust or relax, sleep or trust 
others, anger and anxiety since exit from service.  Further, 
an October 2004 VA treatment record indicates that the 
Veteran reported experiencing agitation post war.  His 2005 
and 2006 VA treatment records seem to indicate at least some 
of his psychiatric symptoms may be related to his military 
service.  His reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  See McLendon, supra.  
The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  

Therefore, the Board is of the opinion that the Veteran 
should be afforded a VA psychiatric examination to determine 
if he currently has any psychiatric disorders that are 
related to his period of service, including PTSD and major 
depression.  The Veteran is hereby notified that it is the 
Veteran's responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2009). 

The Board also notes that the Veteran has been receiving 
mental health treatment through VA and the most recent 
records reflecting this treatment are from January 2006.  
There may be additional more current VA treatment records not 
included in the Veteran's claims file; these must be 
obtained.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be provided updated 
notice pursuant to 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that recognizes 
his claim as being that of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD, 
rather than for PTSD alone.  

2.  Ensure that VA has complied with its 
duty to assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting all VA 
treatment records regarding treatment, 
therapy or counseling received for the 
Veteran's psychological issues from  
January 2006 to the present.

3.  Once actions requested in paragraphs 1 
and 2 have been completed to the extent 
possible, schedule the Veteran for a VA 
psychiatric examination to determine the 
nature, extent of severity, and etiology 
of any psychiatric disorder(s), including 
PTSD or major depression, that may be 
present; and to determine if the Veteran 
meets the diagnostic criteria for PTSD 
and, if so, whether such can be linked to 
an in-service stressor.  The claims file, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  The examination report is to 
include a detailed account of all 
pathology present and of any tests deemed 
necessary.  Based on a review of the 
claims folder and the results of the 
examination, the examiner is asked to 
address the following:

a.  If a diagnosis of PTSD is appropriate, 
the examiner should specify: (1) whether 
each alleged stressor was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors sufficient to 
produce PTSD.

b.  In addition, the examiner must 
delineate all diagnoses reached to account 
for the Veteran's psychiatric 
symptomatology.  The examiner must also 
express an opinion as to whether any 
psychiatric disorder(s) found on 
examination, including depression, etc., 
is/are related to service in any way.

The examination report should include the 
rationale for all opinions expressed.

4.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



